Citation Nr: 1342104	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-29 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected anxiety disorder, with major depressive disorder (hereinafter, "acquired psychiatric disability").

2.  Entitlement to a disability rating in excess of 20 prior to November 6, 2006; and a disability rating in excess of 30 percent for the period beginning January 1, 2007, for service-connected traumatic maculopathy, right eye, with secondary glaucoma and traumatic cataract (hereinafter, "right eye disability").


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1975, from December 1990 to May 1991, and from August 2004 to January 2006; with additional service with the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and June 2008 rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, the Veteran appeared and provided testimony before the undersigned acting Veterans Law Judge.  A transcript of that hearing is associated with the claims files.  

These matters were previously before the Board in September 2011, at which point they were remanded for additional development.  The Board notes that at the time of the September 2011 remand, the Board denied the Veteran's claim to reopen a claim of entitlement to service connection for a left knee disability.  Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran has elected to have the September 2011 denial of that claim vacated; however, this action will be carried out in a separate decision and will have no bearing on the remand portion of the September 2011 remand.  The Board will herein limit its jurisdiction to the issues listed above.  

The Board notes that in a September 2007 rating decision, the Veteran was granted a temporary total disability rating for his right eye disability for convalescence purposes for the period beginning November 6, 2006 and ending December 31, 2006; following this period, the Veteran was granted a disability rating of 30 percent for his right eye disability, effective January 1, 2007.  The Board has recharacterized the issue accordingly. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The Board notes that the record shows that Veteran is unemployed and in receipt of Social Security Administration disability benefits based on numerous disabilities, including service-connected and non-service-connected disabilities.  The Veteran has asserted that his service-connected disabilities interfere with his ability to work, but he has not alleged that his unemployment is solely due to any one of his service-connected disabilities specifically, as such a claim for total disability rating based on individual unemployability (TDIU) has not been raised as part and parcel of the appeal of either of the increased rating claims decided herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the issue of TDIU has been raised by the record, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's acquired psychiatric disability manifested, at worst, in occupational and social impairment with reduced reliability and productivity; it did not manifest in symptoms causing deficiencies in most areas.  

2.  For the entire period on appeal, the Veteran's right eye disability was manifested by a blind right eye, with normal vision in his non-service connected left eye.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for an acquired psychiatric disability rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9413 (2013).

2.  The criteria for a disability rating of 30 percent, but no higher, for a right eye disability, from October 20, 2006 to November 5, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 3.383(a)(1), 4.84a, Diagnostic Codes 6061 to 6079 (2008).

3.  The criteria for a disability rating in excess of 30 percent, for a right eye disability, from January 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 3.383(a)(1) (2013), 4.84a, Diagnostic Codes 6061 to 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a numerous letters sent to the Veteran in December 2006, March 2007, July 2007, December 2007, March 2008, February 2009, and September 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Furthermore, these letters provided the Veteran notice in compliance with Dingess.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
   
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, pertinent postservice treatment records, and the Veteran was afforded appropriate VA examinations.  Further, pursuant to the Board's September 2011 remand, the Veteran was afforded new VA examinations to assess the current severity of his service-connected acquired psychiatric disability and right eye disability.  The Board notes that the examinations were conducted in conjunction with a review of the claims files and the VA examiners provided the appropriate medical opinions and comments in light of the September 2011 remand directives.  Furthermore, the Board notes that pursuant to the September 2011 Board remand, additional VA treatment notes were obtained and associated with the claims files.  Additionally, in a May 2013 informal hearing presentation, the Veteran's representative acknowledged that VA had accomplished all the tasks directed by the Board's remand.  Therefore, the Board finds that there has been substantial compliance with the remand directives and no additional remand is required and the Veteran will not be prejudiced by the Board adjudicating the claim at this time.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the September 2010 Board hearing, the acting VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disabilities in question, specifically as to the nature and severity of the Veteran's acquired psychiatric disability and right eye disability.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  In addition, the acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claims.  The Veteran identified additional treatment records that might contain pertinent evidence; which were obtained on remand.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).
Disability Rating for Acquired Psychiatric Disability

The Veteran asserts that his service-connected acquired psychiatric disability is more severe than is reflected by the 50 percent disability rating currently assigned.  

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  The Veteran's psychiatric disability has been rated under rated under 38 C.F.R. § 4.130, Diagnostic Code 9413, which provides ratings for anxiety disorder, not otherwise specified.  Diagnostic Code 9413 provides for a 50 percent evaluation when an anxiety disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when an anxiety disorder causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when an anxiety disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Veteran was afforded a VA psychiatric examination in June 2006.  At that time, he reported a chief complaint of fear of driving at night.  He reported that since being deployed in Iraq, he had experienced sleep impairment and required the use of medication, which allowed him to get approximately 4 hours of sleep per night.  He did not report any sadness, depressed mood, memory or concentration difficulties, or suicidal or homicidal ideation.  He reported that he had a good energy level and that he went to work every day and tried to stay busy.  He reported that he spent his leisure time watching television, with his friends, or sitting around.  He reported his activities of daily living were good and it was noted that his symptoms were fairly mild.  He reported watching the news about the war in Iraq, but denied any recent nightmares or any flashbacks.  He reported that in the past he had woken up searching for a weapon.  He reported that he was cautious and scared while driving, which he attributed to his right eye injury.  He reported that he felt anxious in crowds and that he had to watch people.  He denied any intrusive thoughts about Iraq.  He denied missing any work related to his psychological issues.  He denied any alcohol or drug use.  He reported that his marriage was fair.  

On mental status examination, the Veteran was calm and cooperative with the examiner.  His affect was slightly distant and his mood was average.  He denied any suicidal ideation, homicidal ideation, auditory hallucinations, visual hallucinations, paranoid thoughts and delusions, or grandiosity.  There were no symptoms of schizophrenia, bipolar disorder, major depressive disorder, or posttraumatic stress disorder (PTSD) reported.  The Veteran was oriented to person, time, and place, and his insight and judgment were good.  The Veteran did not report any problems with social functioning.  The examiner diagnosed the Veteran with insomnia and noted that he was adjusting back to his regular time zone which was causing his insomnia symptoms.  However, the examiner suggested that over a period of time the Veteran's insomnia would get regulated.  He assigned a GAF score of 85-90.

In September 2006, a friend of the Veteran's wrote that he had changed since returning from the Persian Gulf.  She noted that he was more on edge and was no longer playful or relaxed, but was depressed.  The Veteran's spouse wrote that after the Veteran returned from Iraq, he was a different person.  He had inappropriate responses and was unpredictable.

In a VA mental health outpatient treatment record in September 2006, the Veteran had good insight and judgment and his memory and concentration were good.  He lived with his wife and had 5 grown children.  The Veteran reported that he was outgoing before the military but tended to isolate himself after.  A GAF of 57 was assigned.

In a VA mental health outpatient treatment record in February 2007, the Veteran stated he was doing fair.  He denied any suicidal ideation or homicidal ideation.  He reported having experienced one nightmare about Iraq.  His memory and concentration were good with good insight and judgment.  The Veteran was employed in a job where he had to sit behind a computer.  The medical professional found the Veteran's appearance, speech, mood, orientation, and affect were all within normal limits.  A GAF of 57 was assigned.  At an appointment in April 2007, the Veteran reported getting agitated at work, which he treated with valium, and he indicated that he isolated, he felt depressed and had some anxiety.  He denied any bad dreams, or nightmares in the previous months and his memory and concentration were fair with good insight and judgment.  A GAF of 57 was assigned.  Similar findings were made in October 2007.  It was noted that the Veteran had gotten a promotion, but his office was away from noise.  He reported working a lot.  His behavior remained guarded

The Veteran was afforded a second VA psychiatric examination in August 2007.  At that time he reported thinking about Iraq on a daily basis, and his fear that while there he was going to be killed; however, he denied any flashbacks.  He reported that in the year prior to his examination, he had experienced dreams or nightmares approximately once or twice per month, but that he was now taking medication that relieved this symptom.  He reported severe anxiety and mild depression, but denied any panic attacks.  He reported that he was somewhat irritable and that he was uncomfortable with people and in large crowds.  He reported that he was afraid he was going to lose his temper, and as a result, he avoided spending time with his children and grandchildren.  He reported that he had gotten angry and lost his temper with his children over the past year, but he denied any episodes of violence.  He reported that due to his discomfort around people, he did not go out and that he did not have much motivation to do things.  He reported that after work he would spend his time withdrawn at home.  He reported that he used to go hunting and fishing, but had lost his interest in those activities.  He denied any symptoms of hypervigilance or difficulty concentrating, but reported symptoms of diminished energy.  He reported that his mood improved somewhat with his medication and he denied any feelings of hopelessness or suicidal or homicidal ideation.  It was noted that the Veteran had been separated from his wife prior to deploying to Iraq, and since that time, she had asked for a divorce.

On mental status examination, the Veteran was noted to be alert and fully oriented, with reduced psychomotor activity and slow thought processes.  His affect was depressed, but he did not appear to be restless, agitated, or anxious during the interview.  His insight was limited, but his judgment was good.  There was no evidence of psychotic or suicidal or homicidal thinking during the interview.  His concentration and memory appeared to be intact.  The examiner diagnosed major depressive disorder and anxiety disorder, not otherwise specified and assigned a GAF score of 65, with a high score of 75 for the past year.  The examiner noted that the Veteran developed depression and anxiety symptoms from his war experiences in Iraq; the major manifestations of which were insomnia, loss of motivation and interest, loss of energy, anxiety, and avoidance.  It was noted that his anxiety appeared to be part of his depression and that he was responding fairly well to his medication.  It was further noted that he did have some symptoms of PTSD, but he did not meet the criteria for a diagnosis of PTSD.  The examiner found that his major depressive disorder and anxiety resulted in mild impairment in his work function and moderate impairment in his social functions.  

In January and September 2008 and in March and June 2009, the Veteran was seen again by VA mental health.  His insight and judgment were good, as was his memory and concentration.  A GAF of 57 was assigned. 

The Veteran was afforded another VA psychiatric examination in December 2009.  At that time, he reported that after he returned from his deployment to Iraq, he worked in maintenance and was responsible for equipment repair.  He reported that he last worked in March 2008, when he was fired because his employer found that his numerous medications had impacted his work performance.  He reported that he had been separated from his wife since 1992, but that he occasionally saw her, and that he had 5 children.  He reported that he had difficulty sleeping and staying asleep; that he averaged 3 to 4 hours of sleep per night.  He reported that he experienced recurrent and intrusive distressing recollections regarding his experiences in Iraq and his injury to his right eye, and that he tried to avoid talking about Iraq.  He described problems with concentration, anger, and irritability; and reported feeling a sense of detachment from others, such that preferred to be alone.  He reported getting startled easily and being hypervigilant.  He reported that he struggled with paranoia and that he felt that people watched, thought, and talked about him.  He reported that his appetite was fair and that his weight fluctuated.  He reported that he struggled with thoughts of suicide at times, but not currently.  He reported that he struggled with depression.  He reported that he was currently living alone, and that he did very little around his house other than small chores.  

On mental status examination, the Veteran was noted to be casually dressed and appropriately groomed.  He was alert and had good communication skills.  He was oriented to person, place, date, and situation.  He described his mood as "so-so" and his affect was restricted.  He endorsed some suicidal ideation "at times," but denied any currently.  He reported experiencing auditory and visual hallucinations and being slightly paranoid.  The examiner found no overt evidence of psychoses and noted that the Veteran was able to spell a word forward and backward.  His insight and judgment were fair and there was no evidence of cognitive deficits.  His speech was appropriate and his thought processes were linear.  The examiner assigned the Veteran a diagnosis of PTSD and a GAF score of 53.  The examiner noted that the Veteran continued to meet the diagnostic criteria for anxiety disorder, specifically PTSD.  It was noted that the Veteran's symptoms caused feelings of detachment, a restricted range of affect, diminished interest in social activities, sense of foreshortened future, increased arousal, irritability, hyper-vigilance, chronic paranoia, and sleep impairment.  The Veteran indicated that he generally kept to himself and would occasionally attend church.

Pursuant to the Board's September 2011 remand, the Veteran was afforded another VA psychiatric examination in October 2011.  At that time, he reported experiencing sadness nearly every day; fatigue most days; insomnia; irritability; decreased concentration; anhedonia; hypervigilance; exaggerated startle response; and flashbacks.  He reported that he tended to isolate from others.  He denied any changes in his appetite.  He reported that he had some thoughts of suicide, but denied being suicidal.   It was noted that the Veteran's acquired psychiatric disability caused symptoms of: depressed mood; anxiety, suspiciousness; chronic sleep impairment, mild memory loss; disturbances in motivation or mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work like settings; and inability to establish and maintain effective relationships.  The Veteran's acquired psychiatric disability was not noted to result in panic attacks, memory impairment, flattened affect, speech impairment, impaired judgment, impaired abstract thinking, gross impairment of thought processes, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, or suicidal or homicidal ideation.  After examination, the examiner assigned the Veteran a diagnosis of depressive disorder, not otherwise specified, and a GAF score of 65.  The examiner noted that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Of record are VA treatment records that show the Veteran received relatively regular treatment and medication management for his acquired psychiatric disability from 2006 to 2009.  During his VA treatment, the Veteran typically reported symptoms of sleep impairment and sometimes complained of nightmares.  The Veteran consistently denied experiencing any symptoms of suicidal or homicidal ideation, memory impairment, and auditory or visual hallucinations.  Additionally, a treatment record from June 2009 noted the Veteran's reports that he had been feeling much better and that his only main complaint was that his foot had been bothering him.  

Additionally, associated with the claims file, are records from the Social Security Administration (SSA) that show the Veteran applied for SSA disability benefits in May 2008.  He was afforded a comprehensive mental status examination in July 2008 in connection with his claim.  At that time, the Veteran reported that he had been fired from his job in March 2008 after 14 years, as a result of taking prescription narcotics without first notifying his employer.  He reported that he was separated from his wife and that he currently lived with his daughter and her two children.  He reported that he had difficulty sleeping and typically only slept two hours a night.  He reported that people got on his nerves and that he preferred to be by himself.  He reported that he had no hobbies and typically spent the day at home on the couch or napping.  

On mental status examination, he was noted to casually dressed and groomed.  His motor activity was within normal limits and he maintained adequate eye contact with the examiner.  His speech was clear, logical, and goal directed.  There was no evidence of a formal though disorder or psychotic features.  He endorsed symptoms of anxiety and depression.  His mood was level and his affect was appropriate for the situation.  He was alert and oriented in all spheres and his thought processes were coherent and the content appropriate.  There was no evidence of delusional thinking and no behavioral indicators of anxiety.  He denied suicidal ideation and any history of suicidal behavior.  His remote and recent memory were both intact.  He appeared average in intellectual functioning and his attention and concentration were adequate.  His problem solving skills were poor and his abstract thinking abilities were poor.  The examiner noted a diagnosis of rule out depression and PTSD, by the Veteran's self reports only.  The consultant stated that the Veteran had mild depression with anxiety and mild social and concentration restriction which would not prevent simple work.

The remainder of the SSA records show that in a August 2009 decision, the Veteran was granted SSA disability, due to various medical disabilities, both service-connected and non-service-connected.   

Based on the evidence above, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected acquired psychiatric disability is not warranted.  In this regard, the Board notes that throughout the entirety of the appeal period, the Veteran's acquired psychiatric disability has been found to manifest in symptoms such as restricted affect, sleep impairment, irritability, depressed mood, anxiety, difficulty in establishing and maintaining effective work and social relationships, increased arousal, paranoia, decreased concentration, mild memory impairment, loss of energy, and social isolation.  

At his December 2009 VA examination, the Veteran did report symptoms of suicidal ideation and auditory and visual hallucinations.  However, the Board finds that these reports are not supported by the contemporaneous VA treatment records.  Notably, the entirety of the VA treatment records show that the Veteran consistently denied ever experiencing symptoms of suicidal ideation or any auditory or visual hallucinations, specifically the records in 2009.  Therefore, while the Veteran reported these symptoms at the time of the December 2009 VA examination, the Board finds that the VA treatment records and the other VA examination reports of record present a more accurate representation of the symptoms of the Veteran's acquired psychiatric disability.  As such, this reported suicidal ideation is not found to be sufficient on its own to warrant a higher rating.

Furthermore, as noted, § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  See Vazquez-Claudio, supra.  In the context of determining whether a 70 percent disability evaluation is warranted, § 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas, thus, it requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  See id.

Here, the Veteran has experienced anxiety throughout the course of his appeal.  This is not in dispute.  However, the lowest GAF score that was of record during the course of the Veteran's appeal which is suggestive of moderate symptomatology.  This is not meant to minimize the Veteran's symptoms, but rather to show that they are adequately contemplated by the assigned 50 percent rating.  Throughout his appeal, the Veteran has maintained good insight and judgment and in memory and concentration have been intact.  

As such, even if the Veteran did experience periodic symptoms, such as suicidal ideation, that alone would not per se mandate a higher rating.  In this case, there is no showing that such symptom or symptoms have sufficiently impacted the Veteran's social and occupational functioning such that a higher rating would be warranted.  

While the Veteran is no longer working, the evidence, such as a the SSA psychiatric findings suggested that the Veteran was not unemployable as a result of his acquired psychiatric disability, and indicated that the psychiatric symptomatology was mild in nature.  Moreover, to the extent that occupational impairment is caused by the Veteran's acquired psychiatric disability, such impairment is adequately contemplated by the 50 percent rating, which is assigned for reduced reliability and productivity.

Further, there is no indication that the Veteran's acquired psychiatric disability is manifested by the other symptoms which are commonly associated with a 70 percent rating, including obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  

For example, the Veteran appeared well-groomed at his numerous VA treatment sessions and examinations.  He was conversational and demonstrated the ability to function appropriately.  Not only were the symptoms of a 70 or 100 percent rating absent, but the record does not show that the Veteran's symptoms, which are attributable to his service connected psychiatric disability, are, or have been, severe enough to cause occupational and social impairment, with deficiencies in most areas.  In this regard, the Board notes that the June 2007 VA examiner noted the Veteran's symptoms resulted in mild impairment in his work function and moderate impairment in his social functions, and the October 2011 VA examiner noted that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran is separated from his wife, but they maintain contact, and the Veteran has reported attending church on occasion.  He has also maintained family relationships, as his children have transported him to medical appointments during the course of his appeal.  Additionally, the Veteran's judgment has repeatedly been found to be intact by the medical professionals who have treated him.

Therefore, the Board finds that a disability rating in excess of 50 percent for the Veteran's acquired psychiatric disability is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The Board has also considered assigning staged ratings; however, at no time during the period in question has the Veteran's acquired psychiatric disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).




Disability Rating for Right Eye Disability

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for his service-connected right eye disability for the period prior to November 6, 2006 and a disability rating in excess of 30 percent for the period from January 1, 2007.  Additionally, in a June 2008 rating decision, the Veteran was granted entitlement to special monthly compensation (SMC), effective January 8, 2007, on the basis that his right eye disability resulted in loss of use of one eye.  He filed his claim for an increased rating in October 2006.  Effective December 10, 2008, VA revised the schedular rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79 ); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  However, these amended criteria govern cases only when the claim is filed on or after that date.  Id.  Here, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior criteria.  Id.  

As noted above, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The Board notes that the Veteran was granted service connection for his right eye disability under Diagnostic Code 6077-6080 for impairment of visual acuity in one eye, and was assigned a 20 percent disability rating, effective February 1, 2006.  The Board finds that based on the nature of the Veteran's right eye disability, and the benefits currently awarded, Diagnostic Code 6077 is not the appropriate Diagnostic Code under which to rate the Veteran's right eye disability.  As such, the Board determines that Diagnostic Code 6070, the only code in 38 C.F.R. § 4.84a which allows for a 30 percent disability rating and the grant of SMC benefits, is the applicable Diagnostic Code for the Veteran's right eye disability.  

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078. 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078.  Further, under the provisions of Diagnostic Code 6070, a 30 percent rating is warranted for blindness in one eye, having only light perception, with visual acuity in the other eye of 20/40.  See 38 C.F.R. § 4.84a.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076.  Further, under the provisions of Diagnostic Code 6069, a 40 percent rating is warranted for blindness in one eye, having only light perception, with visual acuity in the other eye of 20/50 or worse.  See 38 C.F.R. § 4.84a.  Finally, a 40 percent evaluation will be assigned for anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6066. 

A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6076, 6078. 

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076. 

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye. 38 C.F.R. 4.84 , Diagnostic Codes 6064, 6068, 6072, 6075. A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071. 

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071. 

Where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation). 

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at three feet, lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than three feet, being considered of negligible utility.  38 C.F.R. § 4.79. 

The medical evidence of record has been thoroughly reviewed.  Since the RO has assigned different disability evaluations over the course of the appeal, the Board will review the evidence to determine whether higher ratings are warranted during any time period in question. 

The Veteran filed a claim for an increased disability rating for his service connected right eye disability in October 2006, which was received by the RO on October 20, 2006.  At that time, he reported that his right eye disability had worsened since he was granted his 20 percent disability rating in August 2006, and that as a result he was going to have surgery in November 2006. 

The Veteran was afforded a VA eye examination in April 2006.  He reported that since his right eye injury, he had developed a secondary glaucoma which was eventually treated with surgery in November 2005.  He reported that he used topical drops and oral medications for intraocular pressure control.  He denied any other history of eye surgery or eye injury.  He reported a primary complaint of poor vision in the right eye since his inservice injury.  On examination of the right eye, visual acuity was 20/100 corrected and 20/200 uncorrected; near vision was 20/100 corrected and 20/800 uncorrected.  Visual acuity in the left eye was 20/20 corrected and 20/25 uncorrected.  Near vision in the left eye was 20/25 corrected and 20/200 uncorrected.  Applanation tension was 16 in both eyes.  The cornea was clear.  Anterior chambers were deep and clear.  Conjunctiva of the right eye had slight reaction and the left pupil reacted normally, fundi were within normal limits, except the right macula, which appeared to have a partial macular hole formation.  The Veteran was assigned a diagnosis of traumatic maculopathy of the right eye; secondary glaucoma, status post trabeculectomy, right eye; and traumatic cataract, mild, right eye.  The examiner noted that the Veteran's visual acuity had decreased to the 20/100 level and he anticipated that a Goldmann visual field would show very significant visual field loss on the right eye.  

38 C.F.R. § 4.76a explains that the normal visual field extent at 8 principal meridians is (expressed in degrees): Temporally: 85, Down temporally: 85, Down: 65, Down nasally: 50, Nasally: 60, Up nasally: 55, Up: 45, Up temporally: 55.  The combined sum is 500.  To calculate the visual field, determine the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.

A Goldmann visual field of the right eye showed meridians at approximately 30, 0, 0, 0, 0, 10, 15, and 15.  This totals to 70.  The average remaining field in the right eye was 70/8= 8.75.  Under Diagnostic Code 6080, this would rate as a 20 percent rating, or as impairment of visual acuity as 20/200.  Rating the right eye as 20/200 with the left eye as 20/40 or better would also warrant a 20 percent rating.  

The Veteran was afforded another VA eye examination in January 2007.  At that time, he reported that he had eye surgery in November 2006, which was noted to be glaucoma surgery.  On examination, the Veteran's visual acuity in the right eye was 20/250 corrected and his visual acuity in the left eye was 20/40 corrected.  The examiner noted that Goldmann visual fields revealed that there was only a gun-barrel visual field in the right eye with central vision of less than 10 degrees.  The examiner assigned a diagnosis of blind right eye, secondary to injury and traumatic glaucoma.  

In a February 2008 VA ophthalmology consult, the Veteran reported seeing double for three weeks.  His visual acuity was corrected to 20/200 on the right and to 20/20 on the left.

The Veteran was afforded another VA eye examination in March 2008.  At that time he reported that since his surgery in November 2006, he had been using drops in his right eye to control pressure and that he received treatment at the Jackson VAMC.  On examination, visual acuity in the Veteran's right eye was 20/320 corrected and 20/320 uncorrected.  Visual acuity in his left eye was 20/20 corrected and 20/20 uncorrected.  Goldman visual fields of the right eye revealed an approximate five degrees central field that was really not central, but was para-central inferior nasal to the point of fixation.  Goldmann visual fields of the left eye were normal.  The examiner diagnosed traumatic maculopathy with secondary glaucoma with optic atrophy; abnormal visual field loss in the right eye secondary to glaucoma; and postoperative status conjunctival filtering bleb, right eye, to control interocular pressure.  

At a February 2008 VA ophthalmology consult, the Veteran's visual acuity was corrected to 20/400 on the right and to 20/20 on the left.

At a VA examination in February 2009, the Veteran demonstrated only finger-counting vision at 3 feet in a small sector of the inferotemporal field, which could not be corrected.  His left eye was correctable to 20/20.  The examiner found that the Veteran had legal blindness and optic atrophy in the right eye.

Pursuant to the Board's September 2011 remand, the Veteran was afforded another VA eye examination in November 2011.  At that time, the Veteran reported that his visual acuity had further decreased since his last VA examination.  On examination, his visual acuity in the right eye was 10/200 corrected and 20/200 uncorrected.  However, the examiner noted that the Veteran was blind in his right eye as of 2005.  Visual acuity in the left eye was 20/40 corrected and 20/40 uncorrected.  The Veteran was also noted to have 2+ nuclear cataract in his right eye.  The examiner noted that Goldmann visual fields showed the Veteran had loss of visual field in his right eye and that he had a 5 by 10 degree of vision at the inferior edge of the macular right eye.  The Veteran was also noted to have a centrally located scotoma affecting at least a quarter of the Veteran's vision in his right eye.  After examination, the examiner assigned the Veteran a diagnosis of a blind right eye and glaucoma associated with ocular trauma of the right eye.  It was noted that the Veteran's vision was limited to no more than light perception in his right eye.  There was no diplopia.

Also of record are VA treatment notes that show the Veteran received intermittent treatment for his right eye disability.  While these treatment records show that the Veteran's corrected visual acuity in his right eye appeared to worsen over time, the corrected visual acuity in his left eye remained at 20/20.  

Based on the evidence above, the Board finds that the Veteran is entitled to a disability rating of 30 percent for the period from October 20, 2006 to November 5, 2006.  In this regard, the Board notes that the evidence of record shows that the Veteran was not afforded a VA examination in connection with his claim for increase until after his November 2006 surgery.  At the time of that VA examination, in January 2007, the Veteran was diagnosed with a blind right eye.  While there are no objective findings between October 20, 2006 and November 5, 2006 that definitely show the Veteran had a blind right eye, the Board finds that it is reasonable to assume the Veteran's vision had worsened to that point at the time he filed his claim for an increased rating.  The Board has based this finding on the Veteran's statement made in his claim for an increased rating, when he specifically asserted that his right eye disability had worsened, and on the fact that his right eye disability necessitated surgery in November 2006, which supports the Veteran's statement that his right eye disability had worsened.  Additionally, there is no evidence of record contradicting the Veteran's reports that his right eye disability had worsened and or evidence showing that he did not have a blind right eye at the time he filed his claim for an increased rating in October 2006.  Therefore, the Board finds that a 30 percent disability rating is warranted for the Veteran's right eye disability from October 20, 2006 to November 5, 2006.  38 C.F.R. § 4.84a, Diagnostic Code 6070.

The Board has considered assigning the Veteran a higher disability rating for the period from October 20, 2006 to November 5, 2007.  However, there is no evidence that the Veteran's non-service-connected left eye showed any visual impairment so as to warrant a higher rating under any of the applicable diagnostic codes discussed above.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.

For the period from January 1, 2007, the Board finds that a disability rating in excess of 30 percent is not warranted.  In this regard, while the evidence, both VA examination reports and VA treatment records, continued to show impairment of visual acuity of the right eye, they do not approximate the criteria for a 40 percent or higher evaluation.  Further, the non-service connected left eye essentially shows normal vision.  In addition, the Veteran has made no complaints of pain, and there have been no objective findings of active pathology such as to warrant the assignment of an additional 10 percent rating.  Lastly, there has been no evidence of enucleation or serious cosmetic defect to warrant a higher rating.  The Veteran has also not been shown to have any episodic incapacity or rest-requirements.  Therefore, the Board finds that a disability rating in excess of 30 percent from January 1, 2007 for the Veteran's right eye disability is not warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6061 to 6079.

Extra-Schedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In the case at hand, the medical evidence fails to show anything unique or unusual about either the Veteran's acquired psychiatric disability or his right eye disability that would render the schedular criteria inadequate.  

With regard to the Veteran's acquired psychiatric disability, the Board has on how the totality of the Veteran's PTSD symptoms impacted his social and occupational functioning.  In so doing, the Board has considered the entirety of the Veteran's PTSD related symptomatology within the context of the schedular ratings.  Therefore, because the schedular ratings adequately contemplate the Veteran's symptoms, referral for consideration of an extraschedular rating is not warranted. 

With regard to the right eye, the Board acknowledges that the Veteran has total blindness in his right eye with only light perception.  However, his specific situation is entirely contemplated by the schedular rating that is assigned which is assigned for total blindness in one eye with only light perception.  It is not shown that the Veteran has other right eye symptoms, and he also currently receives special monthly compensation on account of his right eye disability.  Therefore, because the schedular ratings adequately contemplate the Veteran's symptoms, referral for consideration of an extraschedular rating for the Veteran's eye is not warranted. 


ORDER

A rating in excess of 50 percent for service-connected anxiety disorder, with major depressive disorder, is denied.  

A rating of 30 percent for the Veteran's service connected traumatic maculopathy, right eye, with secondary glaucoma and traumatic cataract, from October 20, 2006 to November 5, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 30 percent for the Veteran's service connected traumatic maculopathy, right eye, with secondary glaucoma and traumatic cataract, from January 1, 2007, is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


